DETAILED ACTION
The following is responsive to Applicant’s AFCP 2.0 filing on March 3, 2022, telephonic communications with Applicant’s Representative conducted on March 8, 2022, and electronic communications with Applicant’s Representative conducted on March 14, 2022.  With respect to Applicant’s AFCP 2.0 filing, claims 1, 4, 7, and 9–11 are amended.  With respect to the telephonic communications with Applicant’s Representative, Examiner proposed, by way of the following Examiner’s Amendment, amendments to claims 1, 3–4, and 10–11.  With respect to the electronic communications with Applicant’s Representative, Applicant’s Representative approved the Examiner’s Amendment included herein.  Accordingly, claims 1–4 and 7–11 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Won Jun Choi on March 14, 2022.

In the Claims:  

1. (Currently Amended) An energy-saving dynamic production scheduling operation method, the method performed by a production scheduling operation system having a processor and a plurality of heat treatment furnaces, the method comprising: 

generating, by the processor, a schedule regarding the heat treatment process of each furnace by applying the dynamic state information to a genetic algorithm, wherein the genetic algorithm is configured to set a genomic length G for each furnace according to the dynamic state information; and 
controlling each furnace to operate a work lot sequence based on the 
wherein the genomic length G is calculated by using Equation 1 below,

    PNG
    media_image1.png
    50
    279
    media_image1.png
    Greyscale

where NF is a number of heat treatment furnaces, NS is a number of days of the schedule, Df is a scheduling delay time of a heat treatment furnace f, and Tf,min is a minimum unit working time of an allocated lot of the heat treatment furnace f.

3. (Currently Amended) The method of claim 1, wherein generating the schedule regarding the heat treatment process comprises, when the heat treatment process is ongoing in a specific heat treatment furnace, determining a working sequence with reference to an estimated end time of the ongoing heat treatment process and a temperature of the specific heat treatment furnace.

4. (Currently Amended) The method of claim 1, wherein generating the schedule regarding the heat treatment process comprises setting the heat treatment 

10. (Currently Amended) An energy-saving dynamic production scheduling operation system comprising: 
a plurality of heat treatment furnaces; and 
a processor configured to [[set]] generate a schedule regarding a heat treatment process of each furnace based on dynamic state information, and to control each furnace to operate a work lot sequence based on [[a]] the schedule regarding the heat treatment process of each furnace, 
wherein the processor is configured to: 
acquire the dynamic state information of a process of each furnace of the plurality of heat treatment furnaces[[:]]; 
generate the schedule regarding the heat treatment process of each furnace by applying the dynamic state information to a genetic algorithm, wherein the genetic algorithm is configured to set a genomic length G for each furnace according to the dynamic state information; and 
control each furnace to operate the work lot sequence based on the 
wherein the genomic length G is calculated by using Equation 1 below,

    PNG
    media_image2.png
    78
    436
    media_image2.png
    Greyscale

NF is a number of heat treatment furnaces, NS is a number of days of the schedule, Df is a scheduling delay time of a heat treatment furnace f, and Tf,min is a minimum unit working time of an allocated lot of the heat treatment furnace f.

11. (Currently Amended) A non-transitory computer readable recording medium having a program recorded thereon to perform an energy-saving dynamic production scheduling operation method, the method performed by a production scheduling operation system having a processor and a plurality of heat treatment furnaces, the method comprising: 
acquiring, by the processor, dynamic state information of a heat treatment process of each furnace of the plurality of heat treatment furnaces; 
generating, by the processor, a schedule regarding the heat treatment process of each furnace by applying the dynamic state information to a genetic algorithm, wherein the genetic algorithm is configured to set a genomic length G for each furnace according to the dynamic state information; and 
controlling each furnace to operate a work lot sequence based on the 
wherein the genomic length G is calculated by using Equation 1 below,

    PNG
    media_image3.png
    78
    436
    media_image3.png
    Greyscale

where NF is a[[e]] number of heat treatment furnaces, NS is a number of days of the schedule, Df is a scheduling delay time of a heat treatment furnace f, and Tf,min is a minimum unit working time of an allocated lot of the heat treatment furnace f.

REASONS FOR ALLOWANCE
Claims 1–4 and 7–11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s AFCP 2.0 filing is sufficient to overcome the previous objection to claims 1, 4, and 9–11 for informalities.  Accordingly, the previous objection to claims 1, 4, and 9–11 is withdrawn.
Applicant’s AFCP 2.0 submission is sufficient to overcome the previous rejection of claims 1–4 and 7–11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–4 and 7–11 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims 1–4 and 7–11 under 35 U.S.C. 101 have been fully considered and are persuasive.  More particularly, Examiner submits that independent claims 1 and 10–11 include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two because the additional elements, including “controlling each furnace to operate a work lot sequence based on the schedule,” amount to an improvement to the technology or technical field.  Accordingly, the previous rejection of claims 1–4 and 7–11 under 35 U.S.C. 101 is withdrawn.
As noted on page 3 of the Final Office Action mailed December 16, 2021, when considered in view of the remaining claim elements, the prior art of record, either alone or in any combination, does not disclose recited Equation 1, as presented in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623